DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 2, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2, 4, 5, 7, 10-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by PARK et al. (US 2013/0114570).
Regarding claim 2, Park discloses a communication system comprising:
a terminal device (Fig. 1; UE 10); and
a base station configured to perform radio communication with the terminal device (Fig. 1; BS 20 performs communication with the UE), 
wherein
machine type communication (MTC) control information that is control information for MTC is transmitted from the base station to the terminal device using a MTC control channel that is a control channel for MTC (Fig. 6, step S610; p. [0118]; p. [0022], lines 1-5; the BS sends resource allocation information (i.e., control information) for UL data transmission to an MTC device (i.e., terminal device) via a DL control channel of the BS, for example a PDCCH – p. [0079]), and
the MTC control information includes radio resource information that is information of a radio resource for transmitting data for MTC (Fig. 6, step S640; p. [0118], [0121], p. [0016]; the BS provides resource allocation information for a MTC device to transmit data, thus the resource allocation corresponds to MTC control information given that the resource allocation is for the transmission of MTC data generated by the MTC device – p. [0016], [0019]).
Regarding claim 4, Park discloses the communication system according to Claim 2, wherein the terminal device is configured to receive the MTC control channel to obtain the MTC control information for the terminal device itself (p. [0118], [0124]-[0126]; the MTC UE receives the resource allocation information for UL data (i.e., control information) by itself).

Regarding claim 5, Park the communication system according to Claim 2, wherein
the terminal device is configured to receive data for MTC based on the MTC control information (p. [0118],[0124]-[0126]).
Regarding claim 7, Park discloses the communication system according to Claim 2, wherein radio resource information that is information of a radio resource for transmitting the MTC control channel is transmitted from the base station to the terminal device (Fig. 6, step S610; p. [0118]; p. [0022], lines 1-5; the BS sends resource allocation information (i.e., control information) for UL data transmission to a MTC device (i.e., terminal device) via a DL control channel of the BS).
Regarding claim 10, Park discloses a terminal device, which is configured to perform radio communication with a base station (Fig. 1; UE 10 configured to perform communications with BS 20), wherein
the terminal device is configured to receive machine type communication (MTC) control information that is control information for MTC from the base station using a MTC control channel that is a control channel for MTC (Fig. 6, step S610; p. [0118]; p. [0022], lines 1-5; the BS sends resource allocation information (i.e., control information) for UL data transmission to an MTC device (i.e., terminal device) via a DL control channel of the BS, for example a PDCCH – p. [0079]), and
the MTC control information includes radio resource information that is information of a radio resource for transmitting data for MTC (Fig. 6, step S640; p. [0118], [0121], p. [0016]; the BS provides resource allocation information for a MTC device to transmit data, thus the resource allocation corresponds to MTC control information given that the resource allocation is for the transmission of MTC data generated by the MTC device – p. [0016], [0019]).
Regarding claim 11, Park discloses a base station, which is configured to perform radio communication with a terminal device (Fig. 1, BS 20), wherein
the base station is configured to transmit machine type communication (MTC) control information that is control information for MTC to the terminal device using a MTC control channel that is a control channel for MTC (Fig. 6, step S610; p. [0118]; p. [0022], lines 1-5; the BS sends resource allocation information (i.e., control information) for UL data transmission to an MTC device (i.e., terminal device) via a DL control channel of the BS, for example a PDCCH – p. [0079]), and
the MTC control information includes radio resource information that is information of a radio resource for transmitting data for MTC (Fig. 6, step S640; p. [0118], [0121], p. [0016]; the BS provides resource allocation information for a MTC device to transmit data, thus the resource allocation corresponds to MTC control information given that the resource allocation is for the transmission of MTC data generated by the MTC device – p. [0016], [0019]).
Regarding claim 12, Park discloses the terminal device according to Claim 10, wherein the terminal device identifies the MTC control channel via a temporary identifier of the MTC control channel (p. [0124], [0126]; the MTC UE performs blind decoding on a DL control channel (i.e. identifies channel) by using its C-RNTI (i.e., temporary identifier)).
Regarding claim 13, Park discloses the base station according to Claim 11, wherein the base station identifies the MTC control channel to the terminal device via a temporary identifier of the MTC control channel (p. [0124], [0126]; the MTC UE performs blind decoding on a DL control channel (i.e. identifies channel) by using its C-RNTI (i.e., temporary identifier)).
Regarding claim 14, Park discloses the communication system according to Claim 2, wherein the base station identifies the MTC control channel to the terminal device via a temporary identifier of the MTC control channel (p. [0124], [0126]; the MTC UE performs blind decoding on a DL control channel (i.e. identifies channel) by using its C-RNTI (i.e., temporary identifier)).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PARK et al. in view of RUY et al. (US 8,824,427).
Regarding claim 6, Park discloses the communication system according to Claim 2, but does not particularly disclose wherein the MTC control channel is a common channel that can be commonly used by a plurality of terminal devices.
However, Ryu teaches wherein the MTC control channel is a common channel that can be commonly used by a plurality of terminal devices (common control channel CCCH configuration information (i.e., control information for the MTC device) is transmitted via a broadcast control channel (i.e., common channel used by a plurality of devices) – col. 4, lines 44-48; the ccch configuration indicating the ccchs allocated for an MTC device – col. 6, lines 15-22).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Park with the teachings of Ryu, since such a modification would allow MTC devices to receive MTC information on a standard channel that is monitored by the devices.



8.	Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PARK et al. in view of DIACHINA et al. (US 2011/0235558).
Regarding claim 8, Park discloses the communication system according to Claim 7, but does not particularly disclose wherein the radio resource for transmitting the MTC control channel is periodically provided.
However, Diachina teaches wherein the radio resource for transmitting the MTC control channel is periodically provided (p. [0040], [0042]; information about MTC RACH resources is conveyed to MTC devices periodically). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Ryu with the teachings of Diachina, in order to continually inform the MTC devices of the resources available for use given that the resources available change over time.
Regarding claim 9, the combination of Park and Diachina disclose the communication system according to Claim 8, Diachina discloses wherein the radio resource information includes a cycle of the radio resource (p. [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643